Citation Nr: 0001310	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-03 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1940 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
residuals of a fracture of the left tibia and fibula.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on November 
3, 1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a February 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of a fracture of the left tibia 
and fibula are manifested by temporarily compromised 
functional ability during flare-ups; no objective evidence of 
organic pathology of left knee to explain symptoms; full 
range of motion in the ankle and knee with no loss of motion 
due to weakness, fatigue or incoordination; no crepitation; 
subjective complaints of pain and swelling, but no swelling, 
effusion, or atrophy on examination; subjective complaints of 
the left knee giving out, but no instability of the ligaments 
in the knee; minimal traumatic arthritis of the left ankle; 
3/8 shortening of the left leg with healed fracture of the 
tibia/fibula in good position and alignment; and an inability 
to palpate a posterior tibial/dorsalis pulse in the left 
ankle. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a fracture of the left tibia and fibula are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant testified at his November 1998 video conference 
hearing before a member of the Board that his left knee gives 
out on him on prolonged use, and that his left knee and ankle 
are painful and swell on use.  He also testified that he 
falls once a week due to his knee, that his left leg is 3/4 of 
an inch shorter than his right leg due to his service-
connected disability, and that he has to use a cane for 
balance and occasionally a rubber knee brace.  The 
appellant's contentions regarding the increase in severity of 
his residuals of a fracture of the left tibia and fibula 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The veteran was initially granted service connection for his 
residuals of a fracture of the left tibia and fibula in a 
January 1985 RO rating decision.  His disability was assigned 
a 10 percent rating effective July 18, 1985, the date of his 
claim.  This evaluation was confirmed in a September 1987 
Board decision.  The Board again denied the veteran a 
disability evaluation in excess of 10 percent in an April 
1990 decision.  In decision of March 1991, March 1994, and 
May 1996, the RO denied the veteran's claims of entitlement 
to a rating greater than 10 percent for his residuals of 
fracture of the left tibia and fibula.  In December 1997 the 
RO again denied the veteran an increased evaluation, and as 
noted above, the veteran perfected an appeal of this 
decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a fracture of the left tibia and 
fibula by application of the criteria set forth in Diagnostic 
Code 5262.  Under this provision, a 10 percent rating is 
warranted for a slight knee or ankle disability, a 20 percent 
for a moderate knee or ankle disability, and a 30 percent for 
a severe knee or ankle disability.  Also applicable for 
consideration in evaluating the veteran's disability are 
Diagnostic Code 5260 governing evaluation of limitation of 
flexion of the knee, Diagnostic Code 5261 governing 
evaluation of limitation of extension of the knee, 5271, 
governing limitation of motion of the ankle, and Diagnostic 
Code 5257, governing subluxation and lateral instability.  
Under these code sections, to satisfy the criteria for a 
rating greater than 10 percent the veteran must demonstrate 
that the knee is limited to either 30 or 15 degrees of 
flexion (Diagnostic Code 5260), that the knee is limited to 
15, 20, 30 or 45 degrees of extension (Diagnostic Code 5261), 
that the knee has moderate or severe recurrent subluxation or 
lateral instability (Diagnostic Code 5257); or that the ankle 
has marked limitation of motion (Diagnostic Code 5271). 

Because the medical evidence does not indicate that the 
veteran has ankylosis of the left knee or ankle (Diagnostic 
Codes 5256, 5270, 5272); dislocation or removal of the 
semilunar cartilage in the knee (Diagnostic Code 5258, 5259); 
os calcis or astralgus malunion (Diagnostic Code 5273); or 
has had an astragalectomy on his left ankle (Diagnostic Code 
5274), the provisions governing evaluation of these 
disabilities are not applicable.

As stated above, the veteran has reported that his left knee 
gives out on him, that he has pain and swelling in the knee 
and ankle on use, that his left leg is shorter than the 
right, and that his left leg disability causes him to fall on 
a weekly basis.  He also testified that he uses a cane for 
balance and occasionally uses a rubber knee brace.

The medical evidence of record includes VA outpatient 
treatment records for the period from January 1996 to March 
1999, and the veteran has not indicated that he has sought 
private treatment for his disability.  These records contain 
approximately quarterly to semiannual notations that the 
veteran's arthritis/bursitis is stable.  A November 1997 
notation notes that the veteran complained of swelling in his 
left foot but that the evaluation was negative for swelling.  
In a December 1997 entry, it is noted that the veteran was 
assaulted but that his knees are within normal limits in size 
bilaterally with full range of motion.  No objective evidence 
of subluxation and laxity are noted, but there are notations 
of the veteran's complaints that his knee gives out.

Also of record are April 1996, October 1997, and April 1999 
VA examination reports.  The April 1996 examiner noted a 
marked limp, the October examiner a slight limp, and the 
April 1999 examiner found the veteran's gait to be normal, 
indicating improvement in this area over the years.  The 
April 1996 examination report documents a mild residual bow 
and internal rotation of the left leg with traumatic 
arthritis of the left knee, ankle and subtalar joint. 
However, this examiner did not review x-rays when formulating 
this opinion as the report notes that x-rays were 
"pending."  The 1996 examiner also notes that this 
deformity throws his left foot into a slight offset.  
Neurologically, the veteran's left leg was smaller than the 
right in the thigh and calf, with leg lengths being nearly 
equal.  The veteran had poor pulses, some decrease in 
sensation, and no reflexes, but these were noted to be 
difficult to evaluate.  The left knee was stable, with range 
of motion from zero to 140 degrees, which is the normal range 
of motion of the knee, with no crepitus.  
At the October 1997 examination, the left lower extremity was 
noted to have good alignment, with range of motion in the 
knee from zero to 135 degrees, indicating a five degree 
limitation of flexion.  The left ankle had dorsiflexion of 5 
degrees and plantar flexion of 30 degrees, with normal 
dorsiflexion being 20 degrees and normal plantar flexion 
being 45 degrees, thus revealing some limitation of motion on 
the ankle.  There was also a tender callus formation over the 
mid-aspect of the left tibia.  The examiner noted swelling in 
the left great toe and could not palpate a definite pulse in 
the left foot, but attributed the swelling to his diabetes.  
The examiner diagnosed residuals of an old left tibia-fibula 
fracture with traumatic arthritis.

The April 1999 examination was performed in response to the 
Board's remand request.  The examiner noted that the 
veteran's left knee had full extension and flexion of 145 
degrees.  There was no swelling, effusion, quadriceps 
atrophy, and no retropatella crepitation.  The collateral 
ligaments were stable to varus and valgus stress on extension 
and flexion, and the Anterior Drawer Test was negative.  Left 
leg was noted to have a minimal deformity, with no swelling 
or effusion of the left subtalar joint.  Ankle range of 
motion was 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  The examiner was unable to palpate posterior 
tibial/dorsalis pulse in the left ankle.  X-rays showed a 
healed fracture of the middle third of the tibia/fibula, 
healed in good position and alignment.  The left knee had a 
slight elongation of tibial spines with no narrowing of the 
articular cartilage or osteophyte formation.  The left ankle 
showed slight narrowing of articular cartilage in the lateral 
position, with no osteophytes, subchondral sclerosis or 
subchondral cysts.  
The examiner further noted that there was no objective 
evidence of organic pathology in the left knee to explain his 
reported symptoms, and diagnosed minimal traumatic arthritis 
of the left ankle.

In response to information requested in the Board's remand, 
the examiner reported that there was no measurable weakness 
in the left lower extremity, and no loss of motion due to 
weakness, fatigue, or incoordination.  He also noted that 
during an acute flare-up functional ability may be 
compromised, and that it was not feasible to estimate 
additional range of motion lost due to pain on use or during 
flare-ups.

Relating the medical evidence to the appropriate diagnostic 
codes, the evidence fails to support any compensable amount 
for limitation of motion of the knee or ankle.  None of the 
reported ranges of motion of the knee are more than 5 degrees 
off of normal, too insignificant a difference to warrant 
compensation under the regulations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  As for the ankle, to warrant a 
rating greater than 10 percent there has to be marked 
limitation of motion.  In his most recent examination his 
left ankle range of motion was normal, and although his 
dorsiflexion and plantar flexion were both limited by 15 
degrees in the October 1997 examination report, the 
outpatient treatment records for this timeframe fail to 
indicate that the veteran was having difficulties, and, in 
fact, a November 1997 entry notes that although he complained 
of swelling, the examination was negative for swelling.  
Given the current improvement in his ankle range of motion, 
and the absence of corroborative evidence of treatment for an 
ankle problem, the Board finds that the mere fact that the 
veteran's left ankle motion was limited in October 1997 does 
not warrant the assignment of a 20 percent disability under 
Diagnostic Code 5271.

As for Diagnostic Code 5257, the veteran's medical evidence 
shows no objective evidence of subluxation or laxity.  
Therefore, any compensation under this provision is not 
appropriate.

Lastly, weighing the evidence under the provisions of 
impairment of the tibia and fibula, for an increase the 
veteran has to demonstrate a moderate impairment of the knee 
or ankle.  Reviewing the medical evidence, the only current 
impairment presented is the veteran's reported pain on use of 
his left knee and ankle, his lack of a pedal pulse on the 
left, and a slight or mild deformity of the left tibia and 
fibula.  His limp has been demonstrated to have improved, his 
range of motion is currently within normal limits in both the 
left knee and ankle, and no pain or swelling is objectively 
noted on the examination reports or outpatient treatment 
reports with the exception of swelling of the left great toe 
which was attributed to the veteran's diabetes.  Given these 
factors, the Board finds that the medical evidence does not 
support a finding of a moderate impairment.  The veteran's 
subjective pain, his neurological symptom and his mild 
deformity are satisfactorily compensated by his current 10 
percent evaluation, and no increase is warranted under 
Diagnostic Code 5262.

With regard to the veteran's service-connected traumatic 
arthritis of the left knee and ankle, the Board notes that 
claimant's are entitled to a separate rating for functional 
loss or limitation of motion due to pain when there is 
clinical evidence of arthritis and if the evaluation of his 
or her service-connected disability is pursuant to Diagnostic 
Code 5257, or another diagnostic code which does not involve 
consideration of limitation of motion.  See VA O.G.C. Prec. 
9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Traumatic arthritis is 
evaluated under Diagnostic Code 5010, which requires 
consideration of the criteria for degenerative arthritis as 
laid out in Diagnostic Code 5003.  Under the provisions of 
Diagnostic Code 5003, evaluation of degenerative arthritis is 
made on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003, also provides that if the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applicable for "each such major 
joint of group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003."  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
painful motion.  Additionally, Diagnostic Code 5003 states 
that in the absence of limitation of motion, with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating can be assigned 
and a 20 percent rating can be assigned for such evidence 
with occasional incapacitating exacerbations.  As noted 
previously, functional impairment due to painful motion is 
one of the criteria for compensation for musculoskeletal 
disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Initially, the Board notes that there is no objective 
documentation of the veteran's pain on motion in his left 
knee and ankle, and his current ranges of motion in these 
extremities is normal, with no limitation as required for 
additional compensation under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Additionally, because the veteran's subjective 
complaints of pain on motion and use in his left ankle and 
knee have already been considered in his evaluation under 
Diagnostic Code 5262, the assignment of a separate evaluation 
under Diagnostic Codes 5003, 5010, would result in the 
evaluation of the same disability/symptoms under various 
diagnoses and thus is prohibited by 38 C.F.R. § 4.14 (1999).  
Consequently, the Board finds that additional compensation 
pursuant to Diagnostic Codes 5010-5003, is not warranted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the left tibia and fibula is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

